The Honorable Benny Petrus State Representative 607 South Park Avenue Stuttgart, AR 72160
Dear Representative Petrus:
I am writing in response to your request for an opinion that I will paraphrase as whether the position of the Department of Finance and Administration on the imposition of sales tax on "transportation assistant programs" is proper under State law.
RESPONSE
I am unable to offer an opinion on this matter. Your question solely raises issues of application of the state sales tax law. Questions of this nature are properly addressed to the Revenue Division of the Department of Finance and Administration under the regulatory authority pursuant to A.CA. § 26-52-105 (Repl. 1997). See Op. Att'y Gen. 2004-218;see also Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). You may submit your question to the following office:
     Revenue Division Arkansas Department of Finance and Administration P.O. Box 1272 Little Rock, AR 72203
If a disagreement exists over the interpretation of the law by the Revenue Division, interested parties of course may resort to judicial remedies. I am sorry I could not be of more assistance with this matter.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh